Citation Nr: 1216086	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO. 08-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right eye disability.

2. Entitlement to service connection for bilateral heel (calcaneal) spurs, including as secondary to service-connected disability.

3. Entitlement to service connection for bilateral knee disabilities, including as secondary to service-connected disability. 

4. Entitlement to service connection for bilateral hip disorders, status post total hip replacements, including as secondary to service-connected disability.

5. Entitlement to service connection for a low back disorder, to include degenerative disk disease, including as secondary to service-connected disability. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from June 1980 to August 1992.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The RO has addressed the claims for service connection for a low back disorder, bilateral knee disorders, and bilateral hip disorders all as secondary to claimed bilateral heel spurs. However, the record does not reflect that the Veteran or his authorized representative voiced this basis of claim for these disabilities. On the other hand, they have also not raised objection to this theory of entitlement, which theory was considered by the RO in the appealed July 2007 rating action and in a May 2008 Statement of the Case. The Board has included service connection secondary to service-connected disability, as a potential theory of entitlement for all the Veteran's claimed joint disorders the subject of current appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The record reflects that the Veteran was twice scheduled for VA examinations to evaluated his claimed disabilities in the course of appeal, but that the medical center scheduling the examinations sent notice of pending examination to a non-current address. The Veteran has asserted he did not receive notice of the scheduled examinations. The Board does not find reason to doubt his assertion, and accordingly believes that remand is warrant for the requested opportunity of examinations to address his claims. 

As detailed below, service treatment records reveal in-service treatment including for a right calcaneal spur, left posterior tendon pain in the vicinity of the left ankle characterized as possible tendonitis, a left medial tibial osteochondroma, and sprains of both ankles. The service records do not reflect ongoing disability of the heels or ankles or tibial tuberosities. However, the osteochondroma in service may implicate an ongoing disability potentially affecting multiple joints. Additionally, the right heel spur in service may implicate ongoing heel spur, as the record does not inform of the right heel spur self-resolving. The RO has implied service connection claims of the knees, hips, and low back all as secondary to claimed bilateral heel spurs. The Board has expanded the secondary service connection question to include secondary to any service-connected disability for claimed joint disorders, because it is unclear from the record what joint disabilities the Veteran has had since service or has currently, and the record also does not reflect what causal links the evidentiary record may support in this case. 

The Veteran in March 2009 submitted evidence consisting of a record of treatment for the low back and the bilateral hips, status post bilateral hip replacements. He did not provide a waiver of RO review of this evidence prior to Board adjudication, and hence remand would also be warranted for RO review of the Veteran's hip and back claims on this basis. A supplemental statement of the case (SSOC) must be furnished to the appellant and his representative when additional pertinent evidence is received after a statement of the case (SOC) or SSOC is issued, in the absence of waiver. 38 C.F.R. § 19.31 (2011).

Other obtained records reflect that between 2004 and 2007 the Veteran underwent total replacement of both hips due to severe degeneration of these parts. There is implicated the question whether osteochondroma noted in service was more wide-spread and whether it may be attributable as causal of the Veteran's bilateral hip disorders with their early severe degeneration. In a report of medical history dated in July 1992 for the Veteran's service separation, the Veteran reported a history of recurrent, occasional low back pain on exertion. Such low back pain may implicate early degeneration of either hip, though there is no indication that the Veteran's low back or hips were evaluated in detail, with x-rays not then obtained. 

The Veteran's claim for right eye impairment addresses a decrease in visual acuity that was shown upon service entrance examination in June 1980, and hence the presumption of soundness with regard to that claimed disability would not apply. 38 U.S.C.A. § 1111 (West 2002). An in-service record of treatment in March 1985 informs that the Veteran was hit in the vicinity of the right eye with a BB-gun in 1977, or approximately three years prior to service, with decreased visual acuity in that eye since that time. Service records do not clarify whether aggravation of that condition occurred during service, though they do appear to show a decrease in right eye visual acuity over the interval. Hence VA examination is warranted to address the question increased severity in service beyond natural course for the Veteran's right eye disability. 

The Veteran's claim for service connection for bilateral heel spurs is not supported by current medical findings of disability in the right foot. A January 2007 private treatment note informs of left foot difficulties including plantar fasciitis, with the treating physician noting that past x-rays revealed a heel spur. The right foot was not then addressed. However, it would be reasonable to expect that right heel spur identified in service is still present. 

The Veteran in March 2009 submitted medical records of a February 2009 private treatment record including MRI evaluation, diagnosing lumbar degenerative disk disease with associated radicular pain due to thecal sac impingement, mild central canal and mild bilateral recess stenosis. Current low back disability is thus established.

Service records include a December 1982 treatment for a complained-of pain localized to the tendon above the left ankle. The Veteran reported having had this problem previously with medication in the past not affording relief. The examiner assessed to rule out tendonitis. 

The Veteran received medical attention in May 1986 for injury to the left ankle which he sustained while on patrol. The clinician assessed an inversion injury, characterized as a first degree sprain. Upon follow up a week later, the Veteran reported feeling fine, and the clinician noted that pain with range of motion had decreased. The clinician assessed a healing first degree sprain. The Veteran was seen for follow up three and a half weeks later, reporting that pain was still present in the ankle. The treating clinician observed pain to touch was still present. However, additional follow-up records are not reflected in service treatment records to implicate any ongoing ankle disorder. 

Upon treatment in March 1987 the Veteran complained of pain and tenderness to the right heel for the past two months. March 1987 X-rays revealed marked spurring off the palmar aspect of the calcaneal tuberosity, without other abnormality. May 1987 x-rays revealed a spur off the volar aspect of the calcaneal tuberosity. 

An August 1987 treatment record reflects treatment for an assessed second-degree sprained right ankle. The ankle was noted to have been "twisted invertedly" with obvious deformity. The ankle was swollen and discolored as well as somewhat tender. Puzzlingly, X-rays were obtained of the right ankle rather than the left. X-rays revealed soft tissue swelling but no bone fracture or subluxation. A right heel inferior calcaneal spur was incidentally observed by x-ray. 

A May 1989 records of treatment days following a trip and fall injury documented injury to the left knee and the right ankle. Bruising and swelling of the left knee and right ankle were observed, with pain on palpation of both parts. The clinician assessed a right inferior calcaneal spur, and a left medial tibial osteochondroma. These conditions were persistent with a knot on the left medial knee and the right ankle, as noted upon a follow-up treatment in June 1989 over a month after the initial injury. A clinician then assessed, however, that the conditions were resolving.

Upon a September 1989 consultation for an assessed osteochondroma on the medial aspect of the proximal left tibia, the Veteran complained of occasional diffuse pain in the left knee. The treating clinician expressed a belief symptoms would decrease upon weight reduction. 

Also in September 1989 the Veteran was seen for right calcaneal spurring, with complaints of right heel pain of one month duration. The examiner noted a flattening of the right medial arch with a climb length discrepancy, shorter on the right foot than the left. The examiner also assessed flexible pes planus of the right foot. 

The Veteran's service separation physical examination in July 1992 did not note any disability of body parts the subject of this appeal, with the exception of status post eye trauma, with the added notation that the Veteran had not undergone a recent eye examination. Rather than addressing current findings for the right eye, the examination report simply states "eye inj[ury]." 

Despite the Veteran's failure to present medical evidence supporting the presence several of his claimed disabilities, the Board believes that a further attempt to address claimed disabilities by VA examination is warranted in this case based on potentially implicated impairments of the claimed body parts or systems, related to service or persistent from service. Specifically, osteochondroma may be implicated in all the Veteran's joint claims, and heel spurs and low back degenerative changes may be persistent from service. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate the claim for service connection including as secondary to service-connected disability. Request that he provide a detailed statement informing of the current status and symptoms of each of his claimed disabilities, and how he believes they may have begun in service, how they may have been aggravated in service, or how they may be related to service. Also ask him to provide additional information or evidence regarding any testing or treatment received for his claimed disabilities the subject of this remand. Afford him the opportunity to further address these claims. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken. 

2. Obtain and associate with the claims file VA records of treatment to the extent not yet already obtained and associated with the claims file. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate. 

3. Thereafter, afford the Veteran an examination by a specialist in disorders of the eyes, to address the nature of any current disability of the right eye, and whether there was onset or aggravation of disability of that eye in service. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, as well as upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner is advised that an injury to the right eye resulting from a BB-gun pellet striking in the vicinity that eye is established as having occurred prior to service, and the principal question to be answered by the examiner is whether such eye injury or resulting disability became worse during service beyond its natural course. 

b. Following careful review of the claims folder and examination of the Veteran, identify all current disability of the right eye. Provide an opinion whether it is at least as likely as not (at least 50 percent probability) that the Veteran's disability of the right eye status post injury increased in severity beyond the natural course of that disability, between the Veteran's entry into service in June 1980 and his service separation in August 1992. If so, the examiner should address the amount of increase in severity beyond the natural course that occurred over that interval from June 1980 to August 1992. 

c. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. Also after completion of Remand instructions 1 and 2, afford the Veteran an examination by a specialist in disorders of the musculoskeletal system who has sufficient knowledge of degenerative joint disorders, degenerative disk disorders, and diseases of bone pathology inclusive of osteochondroma, to provide informed medical opinions addressing the questions posed. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, as well as upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner should identify current disorders of each heel and ankle, inclusive of any heel spurs; disorders of each knee; disorders of each hip; and low back disorders to include any degenerative joint disease and degenerative disk disease. 

b. Separately for any identified current disorder of each heel, each ankle, each hip, and the low back, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service, and whether it is at least as likely as not that the disorder was either caused or aggravated (permanently increased in severity) by a disorder which developed in service. 

c. The examiner should address the likelihood that any disorder of either heel, either ankle, either knee, either hip, or the low back resulted from osteochondroma affecting a joint, and the likelihood that such osteochondroma is of the same disease process shown in service in June 1989. 

d. The examiner should also address the likelihood that the Veteran's degenerative hip conditions which resulted in total hip arthroplasties were the result of or causally associated with osteochondroma originating in service, in light of the age at onset of the severe degenerative hip conditions, left posterior tendon pain in the vicinity of the left ankle characterized as possible tendonitis in December 1982, the presence of a left medial tibial osteochondroma as identified in upon a June 1989 follow up to a trip and fall injury in May 1989, the presence of a right heel calcaneal spur also found in service, and a history noted upon service separation of recurrent low back pain with exertion. 

e. The examiner should also address the likelihood that any current left ankle or left knee pain is causally associated with the left medial tibial osteochondroma identified in June 1989, based on resulting tibial impairment or deformity.

f. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5. Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


